UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-10899 Kimco Realty Corporation (Exact name of registrant as specified in its charter) Maryland 13-2744380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3333 New Hyde Park Road, New Hyde Park, NY 11042 (Address of principal executive offices) (Zip Code) (516) 869-9000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12-b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes oNo ý As of October 24, 2012, the registrant had 407,623,066 shares of common stock outstanding. PART I FINANCIAL INFORMATION Item 1. Financial Statements of Kimco Realty Corporation and Subsidiaries (the “Company”) Condensed Consolidated Financial Statements - Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Changes in Equity for the Nine Months Ended September 30, 2012 and 2011 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 Signatures 37 2 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share information) September 30, December 31, Assets: Operatingreal estate, net of accumulated depreciation of $1,745,992 and $1,693,090, respectively $ $ Investments and advances in real estate joint ventures Real estate under development Other real estate investments Mortgages and other financing receivables Cash and cash equivalents Marketable securities Accounts and notes receivable Other assets Total assets $ $ Liabilities: Notes payable $ $ Mortgages payable Construction loans payable Dividends payable Other liabilities Total liabilities Redeemable noncontrolling interests Stockholders' equity: Preferred Stock, $1.00 par value, authorized 5,791,200 and 5,146,000 shares, respectively Class F Preferred Stock, $1.00 par value, authorized zero shares and 700,000 shares, respectively issued and outstanding zero shares and 700,000 shares, respectively Aggregate liquidation preference $175,000 - Class G Preferred Stock, $1.00 par value, authorized 184,000 shares issued and outstanding 184,000 shares Aggregate liquidation preference $460,000 Class H Preferred Stock, $1.00 par value, authorized 70,000 shares issued and outstanding 70,000 shares Aggregate liquidation preference $175,000 70 70 Class I Preferred Stock, $1.00 par value, authorized 18,400 and zero shares, respectively issued and outstanding 16,000 and zero shares, respectively Aggregate liquidation preference $400,000 16 - Class J preferred stock, $1.00 par value, authorized 9,000 and zero shares, respectively issued and outstanding 9,000 and zero shares, respectively Aggregate liquidation preference $225,000 9 - Common Stock, $.01 par value, authorized 750,000,000 shares issued and outstanding 407,608,794 and 406,937,830 shares, respectively Paid-in capital Cumulative distributions in excess of net income ) ) Accumulated other comprehensive income ) ) Total stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (in thousands, except pershare data) Three Months Ended September 30, Nine Months Ended September 30, Revenues Revenues from rental property $ Management and other fee income Total revenues Operating expenses Rent Real estate taxes Operating and maintenance General and administrative expenses Impairment charges Depreciation and amortization Total operating expenses Operating income Other income/(expense) Mortgage and other financing income Interest, dividends and other investment income Other expense, net ) Interest expense ) Income from other real estate investments Income from continuing operations before income taxes, equity in income of joint ventures and equity in income from other real estate investments Provision for income taxes, net ) Equity in income of joint ventures, net Equity in income of other real estate investments, net Income from continuing operations Discontinued operations Income/(loss) from discontinued operating properties, net of tax ) Impairment/loss on operating properties sold, net of tax ) Gain on disposition of operating properties, net of tax Income from discontinued operations Gain on sale of operating properties, net of tax - - - Net income Net income attributable to noncontrolling interests ) Net income attributable to the Company Redemption costs ) - ) - Preferred stock dividends ) Net income available to the Company's common shareholders $ Per common share: Income from continuing operations: -Basic $ -Diluted $ Net income: -Basic $ -Diluted $ Weighted average shares: -Basic -Diluted Amounts available to the Company's common shareholders: Income from continuing operations, net of tax $ Income from discontinued operations Net income $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three Months Ended September 30, NineMonths Ended September30, Net income $ Other comprehensive income: Change in unrealized gain/(loss) on marketable securities ) ) Change in unrealized gain on interest rate swaps 31 Foreign currency translation adjustment ) ) Other comprehensive income ) ) Comprehensive income ) Comprehensive income attributable to noncontrolling interests ) ) ) Comprehensive income attributable to the Company $ $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the Nine Months Ended September 30, 2012 and 2011 (Unaudited) (in thousands) Cumulative Distributions in Excess of Net Accumulated Other Comprehensive Preferred Stock Common Stock Paid-in Total Stockholders' Noncontrolling Total Income Income Issued Amount Issued Amount Capital Equity Interests Equity Balance, January 1, 2011 $ ) $ ) $ Contributions from noncontrolling interests - Comprehensive income: Net income - Other comprehensive income, net of tax: Change in unrealized loss on marketable securities - ) - ) - ) Change in unrealized gain on interest rate swaps - Change in foreign currency translation adjustment - ) - ) ) ) Comprehensive income Redeemable noncontrolling interests - ) ) Dividends ($0.54 per common share; $1.2468 per Class F Depositary Share, $1.4532 per Class G Depositary Share and $1.2989 per Class H Depositary Share, respectively) ) - ) - ) Distributions to noncontrolling interests - ) ) Issuance of common stock - 5 - Surrender of common stock - ) (1 ) ) ) - ) Repurchase of common stock - ) (2 ) ) ) - ) Exercise of common stock options - 3 - Acquisition of noncontrolling interests - ) ) Amortization of equity awards - Balance, September 30, 2011 $ ) $ ) $ Balance, January 1, 2012 $ ) $ ) $ Contributions from noncontrolling interests - Comprehensive income: Net income - Other comprehensive income, net of tax: Change in unrealized gain on marketable securities - Change in unrealized gain on interest rate swaps - Change in foreign currency translation adjustment - Redeemable noncontrolling interests - ) ) Dividends ($0.57 per common share; $1.0344 per Class F Depositary Share, $1.4532 per Class G Depositary Share, $1.2989 per Class H Depositary Share and $0.79583 per Class I Depositary Share, and $0.2521 per Class J Depositary Share, respectively) ) - ) - ) Distributions to noncontrolling interests - ) ) Issuance of common stock - 11 - Issuance of preferred stock - - 25 25 - - - Surrender of common stock - ) (1 ) ) ) - ) Repurchase of common stock - ) - ) Exercise of common stock options - 13 - Acquisition of noncontrolling interests - ) ) Amortization of equity awards - Redemption of preferred stock - - ) ) - - ) ) - ) Balance, September 30, 2012 $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 KIMCO REALTY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Impairment charges Gain on sale of operating properties ) ) Equity in income of joint ventures, net ) ) Equity in income from other real estate investments, net ) ) Distributions from joint ventures and other real estate investments Cash retained from excess tax benefits - ) Change in accounts and notes receivable ) Change in accounts payable and accrued expenses Change in other operating assets and liabilities ) ) Net cash flow provided by operating activities Cash flow from investing activities: Acquisition of and improvements to operating real estate ) ) Acquisition of and improvements to real estate under development ) ) Proceeds from sale/repayments of marketable securities Investments and advances to real estate joint ventures ) ) Reimbursements of investments and advances to real estate joint ventures Other real estate investments ) ) Reimbursements of investments and advances to other real estate investments Investment in mortgage loans receivable ) - Collection of mortgage loans receivable Other investments ) ) Reimbursements of other investments Proceeds from sale of operating properties Proceeds from sale of development properties - Net cash flow (used for) provided by investing activities ) Cash flow from financing activities: Principal payments on debt, excluding normal amortization of rental property debt ) ) Principal payments on rental property debt ) ) Principal payments on construction loan financings ) ) Proceeds from mortgage/construction loan financings (Repayment) proceeds under unsecured revolving credit facilities, net ) Proceeds from issuance of unsecured term loan - Repayment of unsecured notes ) ) Financing origination costs ) ) Redemption of non-controlling interests ) ) Dividends paid ) ) Cash retained from excess tax benefits - 69 Proceeds from issuance of stock Redemption of preferred stock ) - Repurchase of common stock ) ) Net cash flow provided by (used for) financing activities ) Change in cash and cash equivalents $ $ Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Interest paid during the year (net of capitalized interest of $1,273 and $6,142, respectively) $ $ Income taxes paid during the year $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 KIMCO REALTY CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Interim Financial Statements Principles of Consolidation - The accompanying Condensed Consolidated Financial Statements include the accounts of Kimco Realty Corporation and Subsidiaries, (the “Company”). The Company’s Subsidiaries includes subsidiaries which are wholly-owned, and all entities in which the Company has a controlling financial interest, including where the Company has been determined to be a primary beneficiary of a variable interest entity (“VIE”) or meets certain criteria of a sole general partner or managing member in accordance with the Consolidation guidance of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”). All inter-company balances and transactions have been eliminated in consolidation. The information furnished in the accompanying Condensed Consolidated Financial Statements is unaudited and reflects all adjustments which are, in the opinion of management, necessary to reflect a fair statement of the results for the interim periods presented, and all such adjustments are of a normal recurring nature. These Condensed Consolidated Financial Statements should be read in conjunction with the Company's 2011 Annual Report on Form 10-K for the year ended December 31, 2011 ("10-K"), as certain disclosures in the Quarterly Report on Form 10-Q that would duplicate those included in the 10-K are not included in these Condensed Consolidated Financial Statements. Subsequent Events - The Company has evaluated subsequent events and transactions for potential recognition or disclosure in the financial statements. Income Taxes - The Company elected status as a Real Estate Investment Trust (a “REIT”) for federal income tax purposes beginning in its taxable year ended December 31, 1991 and operates in a manner that enables the Company to maintain its status as a REIT. As a REIT, the Company must distribute at least 90 percent of its taxable income and will not pay federal income taxes on the amount distributed to its shareholders.Therefore, the Company is not subject to federal income taxes if it distributes 100 percent of its taxable income.Most states, where the Company holds investments in real estate, conform to the federal rules recognizing REITs.Certain subsidiaries have made a joint election with the Company to be treated as taxable REIT subsidiaries (“TRS”), which permit the Company to engage in certain business activities in which the REIT may not conduct directly.A TRS is subject to federal and state income taxes on the income from these activities and the Company includes a provision for taxes in its condensed consolidated financial statements. The Company is subject to and also includes in its tax provision non-U.S. income taxes on certain investments located in jurisdictions outside the U.S. 8 Earnings Per Share - The following table sets forth the reconciliation of earnings and the weighted average number of shares used in the calculation of basic and diluted earnings per share (amounts presented in thousands except per share data): Three Months Ended September 30, Nine Months Ended September 30, Computation of Basic Earnings Per Share: Income from continuing operations $ Gain on sale of operating properties, net of tax - - - Net income attributable to noncontrolling interests ) Discontinued operations attributable to noncontrolling interests ) ) Redemption costs ) - ) - Preferred stock dividends ) Income from continuing operations available to the common shareholders Earnings attributable to unvested restricted shares ) Income from continuing operations attributable to common shareholders Income from discontinued operations attributable to the Company Net income attributable to the Company’s common shareholders for basic earnings per share $ Weighted average common shares outstanding Basic Earnings Per Share Attributable to the Company’s Common Shareholders: Income from continuing operations $ Income from discontinued operations Net income $ Computation of Diluted Earnings Per Share: Income from continuing operations attributable to common shareholders $ Income from discontinued operations attributable to the Company Net income attributable to the Company’s common shareholders for diluted earnings per share $ Weighted average common sharesoutstanding – basic Effect of dilutive securities (a): Equity awards Shares for diluted earnings per common share Diluted Earnings Per Share Attributable to the Company’s Common Shareholders: Income from continuing operations $ Income from discontinued operations Net income $ (a) For the three and nine months ended September 30, 2012 and 2011, the effect of certain convertible units would have an anti-dilutive effect upon the calculation of Income from continuing operations per share.Accordingly, the impact of such conversion has not been included in the determination of diluted earnings per share calculations.Additionally, there were 11,205,056 and 13,552,139 stock options that were not dilutive at September 30, 2012 and 2011, respectively. The Company's unvested restricted share awards contain non-forfeitable rights to distributions or distribution equivalents. The impact of the unvested restricted share awards on earnings per share has been calculated using the two-class method whereby earnings are allocated to the unvested restricted share awards based on dividends declared and the unvested restricted shares' participation rights in undistributed earnings. New Accounting Pronouncements - In May 2011, the FASB issued Accounting Standards Update No. 2011-04, "Fair Value Measurements and Disclosures (Topic 820) - Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS" ("ASU 2011-04"). ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles related to measuring fair value and requires additional disclosures about fair value measurements. Specifically, the guidance specifies that the concepts of highest and best use and valuation premise in a fair value measurement are only relevant when measuring the fair value of nonfinancial assets whereas they are not relevant when measuring the fair value of financial assets and liabilities. Required disclosures are expanded under the new guidance, especially for fair value measurements that are categorized within Level 3 of the fair value hierarchy, for which quantitative information about the unobservable inputs used, and a narrative description of the valuation processes in place and sensitivity of recurring Level 3 measurements to changes in unobservable inputs will be required. Entities will also be required to disclose the categorization by level of the fair value hierarchy for items that are not measured at fair value in the balance sheet but for which the fair value is required to be disclosed. ASU 2011-04 is effective for annual periods beginning after December 15, 2011, and is to be applied prospectively. The Company’s adoption of this guidance did not have a material impact on its financial statement presentation. 9 In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income (“ASU 2011-05”). The amendments in this ASU require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity. In December 2011, the FASB deferred portions of this update in its issuance of ASU 2011-12 Accounting Standards Update No. 2011-12 (“ASU 2011-12”), Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU 2011-05. The amendment requires that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-12 defers only those changes in ASU 2011-05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. ASU 2011-05 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2011, with early adoption permitted, but full retrospective application is required. The adoption of ASU 2011-05 and ASU 2011-12 did not have a material impact on the Company’s financial statement presentation. In November 2011, the FASB issued ASU 2011-10, Property, Plant and Equipment (Topic 360): Derecognition of in Substance Real Estate - a Scope Clarification (a consensus of the FASB Emerging Issues Task Force) (“ASU 2011-10”). ASU 2011-10 requires a parent company that ceases to have a controlling financial interest in a subsidiary that is in substance real estate because the subsidiary has defaulted on its nonrecourse debt to use the FASB’s Real Estate guidance to determine whether to derecognize the in substance real estate entities. ASU 2011-10 is effective for reporting periods beginning on or after June 15, 2012. The adoption of ASU 2011-10 did not have a material impact on the Company’s financial position or results of operations. In December 2011, the FASB released ASU 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”). ASU 2011-11 requires companies to provide new disclosures about offsetting and related arrangements for financial instruments and derivatives. The provisions of ASU 2011-11 are effective for reporting periods beginning on or after January 1, 2013, and are required to be applied retrospectively. The adoption of ASU 2011-11 is not expected to have a material impact on the Company’s financial statement disclosures. Reclassifications – The Company made the following reclassification to the Company’s 2011 Condensed Consolidated Balance Sheets to conform to the 2012 presentation: (i) a reclassification of amounts relating to leasing commissions from Operating real estate and Real estate under development to Other assets. 2. Operating Property Activities Acquisitions - During the nine months ended September 30, 2012, the Company acquired the following properties, in separate transactions (in thousands): Purchase Price Property Name Location Month Acquired Cash Debt Assumed Total GLA* Woodbridge S.C. Sugarland, TX Jan-12 $ $ - $ 97 Bell Camino Center Sun City, AZ Jan-12 63 Olympia West Outparcel Olympia, WA Feb-12 - 6 Frontier Village (1) Lake Stevens, WA Mar-12 Silverdale S.C. (1) Silverdale, WA Mar-12 31 parcels (2) Various Jan-12 - 83 1 parcel (3) Duncan, SC Jan-12 - 3 30 parcels (2) Various Mar-12 - 1 parcel (3) Peru, IL Mar-12 - 4 Towson Place (4) Towson, MD Apr - 12 Prien Lake Outparcel Lake Charles, LA May - 12 - 8 Devon Village Devon, PA June -12 - 79 4 Properties Various, NC June - 12 - Lake Jackson (5) Lake Jackson, TX July - 12 - 35 Woodlawn S.C. Charlotte, NC July - 12 - Columbia Crossing - 2 Outparcels Columbia, MD July - 12 - 69 Pompano Beach (6) Pompano Beach, FL July - 12 - 81 6 Parcels (2) Various July - 12 - 19 Wilton S.C. Wilton, CT Aug - 12 96 Hawthorne Hills S. C. Vernon Hills, IL Aug - 12 $ $ $ * Gross leasable area ("GLA") 10 (1) These properties were acquired from a joint venture in which the Company has a 15% noncontrolling interest.The Company evaluated these transactions pursuant to the FASB’s Consolidation guidance and as such recognized an aggregate gain of$2.0 million from the fair value adjustment associated with its original ownership due to a change in control which is included in Equity in income of joint ventures, net on the Company’s Condensed Consolidated Statements of Income. (2) Acquired an aggregate of 67 parcels net leased to restaurants through a consolidated joint venture, in which the Company has a 99.1% controlling interest.During July 2012, the Company purchased the remaining 0.9% interest for $0.7 million. (3) Acquired an aggregate of two parcels net leased to restaurants through a consolidated joint venture, in which the Company has a 92.0% controlling interest.During July 2012, the Company sold 4% of its interest for $0.1 million.The Company continues to have a controlling interest in the joint venture and therefore continues to consolidate this investment. (4) This property was acquired from a joint venture in which the Company had a 30% noncontrolling interest.The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance and as such recognized a gain of $12.1 million from the fair value adjustment associated with its original ownership due to a change in control.In addition, the Company recognized promote income of $1.1 million in connection with this transaction.The gain and promote income are included in Equity in income of joint ventures, net on the Company’s Condensed Consolidated Statements of Income.Additionally, the debt assumed in connection with this transaction of $57.6 million was repaid in May 2012. (5) The Company acquired this property from a preferred equity investment in which the Company held a noncontrolling interest. The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance.This transaction resulted in a change in control with no gain or loss recognized. (6) This property was acquired from a joint venture in which the Company had a 50% noncontrolling interest.The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance.This transaction resulted in a change in control with no gain or loss recognized. The aggregate purchase price of the properties acquired during the nine months ended September 30, 2012 has been allocated as follows (in thousands): Land $ Buildings Above Market Rents Below Market Rents ) In-Place Leases Building Improvements Tenant Improvements Mortgage Fair Value Adjustment ) $ Additionally, during the nine months ended September 30, 2012, the Company acquired, in separate transactions, the remaining interest in four separate consolidated joint ventures for $8.7 million.There was no change in control as a result of these transactions and as such the purchase of the remaining interest in these joint ventures resulted in a decrease in noncontrolling interest of $7.4 million and an increase to the Company’s Paid-in capital of $0.2 million. FNC Realty Corporation – During the nine months ended September 30, 2012, the Company acquired an additional 13.00% interest in FNC Realty Corporation (“FNC”) for $14.6 million, which increased the Company’s total ownership interest to 82.08%.The Company had previously and continues to consolidate FNC. Dispositions – During the nine months ended September 30, 2012, the Company disposed of 30 operating properties and two outparcels, in separate transactions, for an aggregate sales price of $234.0 million. These transactions, which are included in Discontinued Operations, resulted in an aggregate gain of $36.5 million and impairment charges of $14.3 million. Additionally, during the nine months ended September 30, 2012, the Company disposed of four land parcels and two outparcels for an aggregate sales price of $7.1 million and recognized an aggregate gain of $2.0 million and impairment charges of $0.3 million related to these transactions. The gains from these transactions are recorded as other income, which is included in Other expense, net, and the impairment charges have been recorded as Impairment charges in the Company’s Condensed Consolidated Statements of Income.The Company provided seller financing in connection with the sale of one of the land parcels for $1.75 million, which bears interest at a rate of 6.5% for the first six months and 7.5% for the remaining term, and is scheduled to mature in November 2012.The Company evaluated this transaction pursuant to the FASB’s real estate sales guidance and concluded that the criteria for sale recognition was met. 11 Also, during the nine months ended September 30, 2012, the Company sold a land parcel in San Juan del Rio, Mexico for a sales price of 24.3 million Mexican Pesos (“MXN”) (USD $1.9 million).The Company recognized a gain of MXN 5.7 million (USD $0.4 million) on this transaction. The gain from this transaction is recorded as other income, which is included in Other expense, net, in the Company’s Condensed Consolidated Statements of Income. During the nine months ended September 30, 2012, the Company sold a previously consolidated operating property to a newly formed unconsolidated joint venture in which the Company has a 20% noncontrolling interest for a sales price of $55.5 million.This transaction resulted in a pre-tax gain of $10.0 million, of which the Company deferred $2.0 million due to its continued involvement.This gain has been recorded as Gain on sale of operating properties, net of tax in the Company’s Condensed Consolidated Statements of Income. Impairment Charges - In addition to the impairment charges described above, during the nine months ended September 30, 2012, the Company recognized an aggregate impairment charge of $22.2 million relating to its investment in three operating properties, which are included in Operating expenses in the Company’s Condensed Consolidated Statements of Income.The aggregate book value of these properties was $38.3 million. The estimated aggregate fair value of these properties is based upon purchase price offers and comparable sales information aggregating $16.1 million.These impairment charges resulted from the Company’s efforts to market certain assets and management’s assessment as to the likelihood and timing of such potential transactions (see Footnote 14). 3. Discontinued Operations The Company reports as discontinued operations, properties held-for-sale as of the end of the current period and assets sold during the period. The results of these discontinued operations are included as a separate component of income on the Condensed Consolidated Statements of Income under the caption Discontinued operations.This reporting has resulted in certain reclassifications of 2011 financial statement amounts. The components of income and expense relating to discontinued operations for the three and nine months ended September 30, 2012 and 2011 are shown below. These include the results of operations through the date of each respective sale for properties sold during 2012 and 2011 and the operations for the applicable period for those assets classified as held-for-sale as of September 30, 2012 (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Discontinued operations: Revenues from rental property $ Rental property expenses ) Depreciation and amortization ) Interest expense ) Income from other real estate investments - 13 Other expense, net ) Income/(loss) from discontinued operating properties, before income taxes ) Impairment charges ) Gain on disposition of operating properties (Provision)/benefit for income taxes, net ) 28 ) 77 Income from discontinued operating properties Net loss/(income) attributable to noncontrolling interests 25 ) ) Income from discontinued operations attributable to the Company $ During the nine months ended September 30, 2012, the Company classified as held-for-sale 17 operating properties, comprising 1.9 million square feet of GLA.The book value of these properties was $69.8 million, net of accumulated depreciation of $51.1 million.The Company recognized impairment charges of $4.2 million on three of these properties. The book value of the other properties did not exceed its estimated fair value, less costs to sell, and as such no impairment charges were recognized. The Company’s determination of the fair value of these properties, aggregating $98.6 million, was based upon executed contracts of sale with third parties (see Footnote 14). In addition, the Company completed the sale of three operating properties during the nine months ended September 30, 2012 for which two were classified as held-for-sale during 2011 (these dispositions are included in Footnote 2 above). The remaining 16 properties held-for-sale, aggregating $59.1 million, net of accumulated depreciation of $46.4 million, are included in Other assets on the Company’s Condensed Consolidated Balance Sheets. 12 4. Ground-Up Development The Company is engaged in ground-up development projects which will be held as long-term investments by the Company.The ground-up development projects generally have significant pre-leasing prior to the commencement of construction. As of September 30, 2012, the Company had a total of three ground-up development projects, consisting of two projects located in the U.S. and one project located in Peru. 5. Investments and Advances in Real Estate Joint Ventures The Company and its subsidiaries have investments in and advances to various real estate joint ventures. These joint ventures are engaged primarily in the operation of shopping centers which are either owned or held under long-term operating leases. The Company and the joint venture partners have joint approval rights for major decisions, including those regarding property operations. As such, the Company holds noncontrolling interests in these joint ventures and accounts for them under the equity method of accounting. The table below presents joint venture investments for which the Company held an ownership interest at September 30, 2012 and December 31, 2011 and the Company’s share of income/(loss) for the nine months ended September 30, 2012 and 2011 (in millions, except number of properties): As of and for the nine months ended September 30, 2012 Venture Average Ownership Interest Number of Properties Total GLA Gross Investment In Real Estate The Company's Investment The Company's Share of Income/(Loss) Prudential Investment Program (“KimPru” and “KimPru II”) (1) (2) % 61 $ $ $ Kimco Income Opportunity Portfolio (“KIR”) (2) % 58 UBS Programs (2)* % 40 ) BIG Shopping Centers (2)* % 22 ) The Canada Pension Plan Investment Board(“CPP”) (2) % 6 Kimco Income Fund (2) % 12 SEB Immobilien (2) % 13 Other Institutional Programs (2) (5) (8) Various 61 RioCan (10) % 45 Intown (3) - N/A Latin America Various Other Joint Venture Programs (4) (6) (7) (9) (11) Various 91 Total $ $ $ As of December 31, 2011 For the nine months ended September30, Venture Average Ownership Interest Number of Properties Total GLA Gross Investment In Real Estate The Company's Investment The Company's Share of Income/(Loss) Prudential Investment Program (“KimPru” and “KimPru II”) (1) (2) % 63 $ $ $ ) Kimco Income Opportunity Portfolio (“KIR”) (2) % 59 UBS Programs (2)* % 42 ) BIG Shopping Centers (2)* % 23 ) The Canada Pension Plan Investment Board(“CPP”) (2) % 6 Kimco Income Fund (2) % 12 SEB Immobilien (2) % 13 Other Institutional Programs (2) Various 67 RioCan % 45 Intown (3) - N/A ) Latin America Various Other Joint Venture Programs Various 92 Total $ $ $ 13 * Ownership % is a blended rate (1)This venture represents four separate joint ventures, with four separate accounts managed by Prudential Real Estate Investors (“PREI”), three of these ventures are collectively referred to as KimPru and the remaining venture is referred to as KimPru II. (2)The Company manages these joint venture investments and, where applicable, earns acquisition fees, leasing commissions, property management fees, assets management fees and construction management fees. (3)The Company’s share of this investment is subject to fluctuation and is dependent upon property cash flows. (4)During the nine months ended September 30, 2012, two joint ventures in which the Company holds noncontrolling interests sold two properties for an aggregate sales price of $118.0 million.The Company received distributions of $18.5 million and recognized an aggregate gain of $8.3 million. (5)During the nine months ended September 30, 2012, a joint venture in which the Company holds a noncontrolling interest sold two encumbered operating properties to the Company for an aggregate sales price of $75.5 million.The Company recognized promote income of $2.6 million. (6)During the nine months ended September 30, 2012, the Company amended one of its Canadian preferred equity investment agreements to restructure the investment as a pari passu joint venture in which the Company holds a noncontrolling interest.As a result of this transaction, the Company continues to account for its investment in this joint venture under the equity method of accounting and includes this investment in Investments and advances to real estate joint ventures within the Company’s Condensed Consolidated Balance Sheets. (7)During the nine months ended September 30, 2012, a joint venture in which the Company holds a noncontrolling interest sold an operating property for a sales price of $62.0 million, which resulted in no gain or loss recognized. (8) During the nine months ended September 30, 2012, a joint venture in which the Company held a noncontrolling interest sold an operating property to the Company for a sales price of $127.0 million.The Company evaluated this transaction pursuant to the FASB’s Consolidation guidance and as such recognized a gain of $12.1 million from the fair value adjustment associated with its original ownership due to a change in control.In addition, the Company recognized promote income of $1.1 million in connection with this transaction. (9)During the nine months ended September 30, 2012, the Company sold an operating property to a newly formed unconsolidated joint venture in which the Company has a noncontrolling interest for a sales price of $55.5 million. (10) During the nine months September 30, 2012, the Company recognized income of $7.5 million, before taxes of $1.5 million, from the sale of certain air rights at one of the properties in this portfolio. (11) During the nine months ended September 30, 2012, a joint venture in which the Company holds a noncontrolling interest acquired an operating property in Alberta, Canada for a purchase price of $41.7 million.The Company’s capital contribution was $14.2 million. The table below presents debt balances within the Company’s unconsolidated joint venture investments for which the Company held noncontrolling ownership interests at September 30, 2012 and December 31, 2011 (in millions, except weighted average remaining term): As of September 30, As of December 31, Venture Mortgages and Notes Payable Weighted Average Interest Rate Weighted Average Remaining Term (months)** Mortgages and Notes Payable Weighted Average Interest Rate Weighted Average Remaining Term (months)** KimPru and KimPru II $ % $ % KIR % % UBS Programs % % BIG Shopping Centers % % CPP % % Kimco Income Fund % % SEB Immobilien % % RioCan % % Intown % % Other Institutional Programs % % Other Joint Venture Programs % % Total $ $ ** Average Remaining Term includes extension options 14 Prudential Investment Program - During the nine months ended September 30, 2012, a third party mortgage lender foreclosed on an operating property for which KimPru had previously taken an impairment charge during 2011.As a result of this foreclosure, KimPru recognized an additional impairment of $0.8 million.Additionally, KimPru recognized an impairment charge of $4.2 million on a property which was sold to a third party. The Company’s share of these impairment charges was $0.6 million, which is included in Equity in income of joint ventures, net on the Company’s Condensed Consolidated Statements of Income. UBS Programs (“KUBS”) – During the nine months ended September 30, 2012, KUBS recognized an aggregate impairment charge of $12.9 million relating to an operating property which was classified as held-for-sale and an operating property that was sold to a third party.KUBS’s determination of the fair value for these properties, $44.1 million, was based upon contracts of sale.The Company’s share of this aggregate impairment was $2.2 million and is included in Equity in income of joint ventures, net on the Company’s Condensed Consolidated Statements of Income. 6. Other Real Estate Investments Preferred Equity Capital - The Company has provided capital to owners and developers of real estate properties through its Preferred Equity program. As of September 30, 2012, the Company’s net investment under the Preferred Equity program was $297.4 million relating to 509 properties, including 397 net leased properties.During the nine months ended September 30, 2012, the Company earned $26.0 million from its preferred equity investments, including $6.6 million in net profit participation earned from 17 capital transactions.During the nine months ended September 30, 2011, the Company earned $19.8 million from its preferred equity investments, including $3.9 million in profit participation earned from seven capital transactions. During the nine months ended September 30, 2012, the Company amended one of its preferred equity agreements to restructure its investment, into a pari passu joint venture investment in which the Company holds a noncontrolling interest.As a result of the amendment, the Company continues to account for this investment under the equity method of accounting and from the date of the amendment will include this investment in Investments and advances to real estate joint ventures within the Company’s Condensed Consolidated Balance Sheets. Other – The Company holds a 13.4% noncontrolling interest in a joint venture with an investment group, which owns a portion of Albertson’s Inc.During the nine months ended September 30, 2012, the joint venture distributed $50.3 million of which the Company received $6.9 million.As a result of this transaction, the Company recognized income of $6.9 million, before income taxes, as the cash received was in excess of the Company’s investment. 7. Variable Interest Entities Consolidated Operating Properties Included within the Company’s consolidated operating properties at September 30, 2012, are two consolidated entities that are VIEs, for which the Company is the primary beneficiary. All of these entities have been established to own and operate real estate property. The Company’s involvement with these entities is through its majority ownership and management of the properties. These entities were deemed VIEs primarily based on the fact that the voting rights of the equity investors is not proportional to their obligation to absorb expected losses or receive the expected residual returns of the entity and substantially all of the entity's activities are conducted on behalf of the investor which has disproportionately fewer voting rights. The Company determined that it was the primary beneficiary of these VIEs as a result of its controlling financial interest. At September 30, 2012, total assets of these VIEs were $10.8 million and total liabilities were $0.1 million. The classification of these assets is primarily within real estate and the classification of liabilities are primarily within accounts payable and accrued expenses, which is included in Other liabilities in the Company’s Condensed Consolidated Balance Sheets. The majority of the operations of these VIEs are funded with cash flows generated from the properties.The Company has not provided financial support to any of these VIEs that it was not previously contractually required to provide, which consists primarily of funding any capital expenditures, including tenant improvements, which are deemed necessary to continue to operate the entity and any operating cash shortfalls that the entity may experience. 15 Consolidated Ground-Up Development Projects Included within the Company’s ground-up development projects at September 30, 2012 are two entities that are VIEs, for which the Company is the primary beneficiary. These entities were established to develop real estate property to hold as long-term investments. The Company’s involvement with these entities is through its majority ownership and management of the properties. These entities were deemed VIEs primarily based on the fact that the equity investment at risk is not sufficient to permit the entity to finance its activities without additional financial support. The initial equity contributed to these entities was not sufficient to fully finance the real estate construction as development costs are funded by the partners throughout the construction period. The Company determined that it was the primary beneficiary of these VIEs as a result of its controlling financial interest. At September 30, 2012, total assets of these ground-up development VIEs were $87.8 million and total liabilities were $0.4 million. The classification of these assets is primarily within Real estate under development and the classification of liabilities are primarily within accounts payable and accrued expenses, which is included in Other liabilities in the Company’s Condensed Consolidated Balance Sheets. Substantially all of the projected development costs to be funded for these ground-up development VIEs, aggregating $31.2 million, will be funded with capital contributions from the Company and by the outside partners, when contractually obligated. The Company has not provided financial support to these VIEs that it was not previously contractually required to provide. Unconsolidated Ground-Up Development Also included within the Company’s ground-up development projects at September 30, 2012, is an unconsolidated joint venture, which is a VIE for which the Company is not the primary beneficiary. This joint venture is primarily established to develop real estate property for long-term investment and was deemed a VIE primarily based on the fact that the equity investment at risk was not sufficient to permit the entity to finance its activities without additional financial support. The initial equity contributed to this entity was not sufficient to fully finance the real estate construction as development costs are funded by the partners throughout the construction period. The Company determined that it was not the primary beneficiary of this VIE based on the fact that Company has shared control of this entity along with the entity’s partners and therefore does not have a controlling financial interest. The Company’s investment in this VIE was $33.9 million as of September 30, 2012, which is included in Real estate under development in the Company’s Condensed Consolidated Balance Sheets. The Company’s maximum exposure to loss as a result of its involvement with this VIE is estimated to be $52.3 million, which primarily represents the Company’s current investment and estimated future funding commitments of $18.4 million. The Company has not provided financial support to this VIE that it was not previously contractually required to provide. All future costs of development will be funded with capital contributions from the Company and the outside partner in accordance with their respective ownership percentages. 8. Mortgages and Other Financing Receivables: Mortgages and other financing receivables consist of loans acquired and loans originated by the Company. Borrowers of these loans are primarily experienced owners, operators or developers of commercial real estate.The Company’s loans are primarily mortgage loans that are collateralized by real estate. Loan receivables are recorded at stated principal amounts, net of any discount or premium or deferred loan origination costs or fees. The related discounts or premiums on mortgages and other loans purchased are amortized or accreted over the life of the related loan receivable. The Company defers certain loan origination and commitment fees, net of certain origination costs and amortizes them as an adjustment of the loan’s yield over the term of the related loan. The Company reviews on a quarterly basis credit quality indicators such as (i) payment status to identify performing versus non-performing loans, (ii) changes affecting the underlying real estate collateral and (ii) national and regional economic factors. Interest income on performing loans is accrued as earned. A non-performing loan is placed on non-accrual status when it is probable that the borrower may be unable to meet interest payments as they become due. Generally, loans 90 days or more past due are placed on non-accrual status unless there is sufficient collateral to assure collectability of principal and interest. Upon the designation of non-accrual status, all unpaid accrued interest is reserved against through current income. Interest income on non-performing loans is generally recognized on a cash basis. Recognition of interest income on non-performing loans on an accrual basis is resumed when it is probable that the Company will be able to collect amounts due according to the contractual terms. The Company has determined that it has one portfolio segment, primarily represented by loans collateralized by real estate, whereby it determines, as needed, reserves for loan losses on an asset-specific basis. The reserve for loan losses reflects management's estimate of loan losses as of the balance sheet date. The reserve is increased through loan loss expense and is decreased by charge-offs when losses are confirmed through the receipt of assets such as cash or via ownership control of the underlying collateral in full satisfaction of the loan upon foreclosure or when significant collection efforts have ceased. 16 The Company considers a loan to be impaired when, based upon current information and events, it is probable that the Company will be unable to collect all amounts due under the existing contractual terms. A reserve allowance is established for an impaired loan when the estimated fair value of the underlying collateral (for collateralized loans) or the present value of expected future cash flows is lower than the carrying value of the loan. An internal valuation is performed generally using the income approach to estimate the fair value of the collateral at the time a loan is determined to be impaired. The model is updated if circumstances indicate a significant change in value has occurred. The Company does not provide for an additional allowance for loan losses based on the grouping of loans as the Company believes the characteristics of the loans are not sufficiently similar to allow an evaluation of these loans as a group for a possible loan loss allowance. As such, all of the Company’s loans are evaluated individually for impairment purposes. The following table presents performing and non-performing loans as of September 30, 2012 (in thousands): Number of Loans Amount Performing Loans 22 $ Non-Performing Loans 4 Total 26 $ As of September 30, 2012, the Company had four loans aggregating $20.0 million which were in default for nonpayment of interest only or principal and interest. The Company has placed all these loans on non-accrual status with respect to the recognition of interest income starting from each loan’s nonperformance date. Nonperformance dates for these loans range from 4 months to 6 years.The Company assessed each of these four loans and determined that the estimated fair value of the underlying collateral exceeded the respective carrying values as of September 30, 2012. 9. Marketable Securities and Other Investments At September 30, 2012, the Company’s investment in marketable securities was $35.8 million which includes an aggregate unrealized gain of $18.5 million relating to marketable equity security investments. 10. Notes Payable During April 2012, the Company obtained a new $400.0 million unsecured term loan with a consortium of banks, which accrues interest at LIBOR plus 105 basis points.The term loan is scheduled to mature in April 2014, with three additional one-year options to extend the maturity date, at the Company’s discretion, to April 17, 2017. Proceeds from this term loan were used for general corporate purposes including the repayment of maturing debt amounts. During July 2012, the Company repaid the $17.0 million outstanding on its 5.98% medium-term notes, which matured in July 2012. 11. Mortgages Payable During the nine months ended September 30, 2012, the Company (i) assumed $163.4 million of individual non-recourse mortgage debt relating to the acquisition of six operating properties, including an increase of $4.2 million associated with fair value debt adjustments, (ii) paid off $212.1 million of mortgage debt that encumbered 14 properties and (iii) assigned three mortgages aggregating $13.7 million in connection with property dispositions. Mortgages payable, collateralized by certain shopping center properties and related tenants' leases, are generally due in monthly installments of principal and/or interest, which mature at various dates through 2031. Interest rates range from LIBOR (0.21% as of September 30, 2012) to 9.75% (weighted-average interest rate of 6.16% as of September 30, 2012).The scheduled principal payments (excluding any extension options available to the Company) of all mortgages payable, excluding unamortized fair value debt adjustments of $9.8 million, as of September 30, 2012, were as follows (in millions): 2012, $31.7; 2013, $123.0; 2014, $225.2; 2015, $131.8; 2016, $233.7; and thereafter, $260.1. 17 12. Construction Loans As of September 30, 2012, the Company had two construction loans with total loan commitments aggregating $68.6 million, of which $42.9 million has been funded. These loans are scheduled to mature in 2014 and 2035 and bear interest at rates of LIBOR plus 1.90% (2.11%as of September 30, 2012) and 5.72%. These construction loans are collateralized by the respective projects and associated tenants’ leases. 13. Noncontrolling Interests Noncontrolling interests represent the portion of equity that the Company does not own in those entities it consolidates as a result of having a controlling financial interest in accordance with the provisions of the FASB’s Consolidation guidance. The Company identifies its noncontrolling interests separately within the equity section on the Company’s Condensed Consolidated Balance Sheets. Noncontrolling interests also includes amounts related to partnership units issued by consolidated subsidiaries of the Company in connection with certain property acquisitions.Partnership units which embody an unconditional obligation requiring the Company to redeem the units for cash at a specified or determinable date (or dates) or upon an event that is certain to occur are determined to be mandatorily redeemable under the FASB’s Distinguishing Liabilities from Equity guidance and are classified as Redeemable noncontrolling interests and presented in the mezzanine section between Total liabilities and Stockholder’s equity on the Company’s Condensed Consolidated Balance Sheets. The amounts of consolidated net income attributable to the Company and to the noncontrolling interests are presented on the Company’s Condensed Consolidated Statements of Income. The following table presents the change in the redemption value of the Redeemable noncontrolling interests for the nine months ended September 30, 2012 and September 30, 2011 (amounts in thousands): Balance at January 1, $ $ Fair market value amortization - 15 Other Balance at September 30, $ $ 14. Fair Value Measurements All financial instruments of the Company are reflected in the accompanying Condensed Consolidated Balance Sheets at amounts which, in management’s estimation based upon an interpretation of available market information and valuation methodologies, reasonably approximate their fair values except those listed below, for which fair values are reflected.The valuation method used to estimate fair value for fixed-rate and variable-rate debt and noncontrolling interests relating to mandatorily redeemable noncontrolling interests associated with finite-lived subsidiaries of the Company is based on discounted cash flow analyses, with assumptions that include credit spreads, market yield curves, trading activity, loan amounts and debt maturities.The fair values for marketable securities are based on published, securities dealers’ estimated market values or comparable market sales.Such fair value estimates are not necessarily indicative of the amounts that would be realized upon disposition. As a basis for considering market participant assumptions in fair value measurements, the FASB’s Fair Value Measurements and Disclosures guidance establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). The following are financial instruments for which the Company’s estimate of fair value differs from the carrying amounts (in thousands): September 30, December 31, Carrying Amounts Estimated Fair Value Carrying Amounts Estimated Fair Value Marketable Securities (1) $ Notes Payable (2) $ Mortgages Payable (3) $ Construction Loans Payable (3) $ Mandatorily Redeemable Noncontrolling Interests (termination dates ranging from 2019 – 2027) (4) $ - $ - $ $ (1) As of September 30, 2012, $32.7 million of these assets’ estimated fair value were classified within Level 1 of the fair value hierarchy and the remaining $3.4 million were classified within Level 3 of the fair value hierarchy. (2) The Company determined that its valuation of these Notes payable was classified within Level 2 of the fair value hierarchy. (3) The Company determined that its valuation of these liabilities was classified within Level 3 of the fair value hierarchy. (4) The Company sold its investment in the consolidated joint ventures that included mandatorily redeemable noncontrolling interests during the nine months ended September 30, 2012. 18 The Company has certain financial instruments that must be measured under the FASB’s Fair Value Measurements and Disclosures guidance, including available for sale securities and derivatives. The Company currently does not have non-financial assets and non-financial liabilities that are required to be measured at fair value on a recurring basis. The table below presents the Company’s financial assets and liabilities measured at fair value on a recurring basis as ofSeptember 30, 2012 and December 31, 2011, aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands): Balance at September 30, Level 1 Level 2 Level 3 Assets: Marketable equity securities $ $ $ - $ - Balance at December 31, Level 1 Level 2 Level 3 Assets: Marketable equity securities $ $ $ - $ - Liabilities: Interest rate swaps $ $ - $ $ - Assets measured at fair value on a non-recurring basis at September 30, 2012 and December 31, 2011 are as follows (in thousands): Balance at September 30, Level 1 Level 2 Level 3 Real estate $ $ - $ - $ Balance at December 31, Level 1 Level 2 Level 3 Real Estate $ $
